 

Exhibit 10(a)

 

STOCK UNIT AWARD AGREEMENT
(Performance-Based Award)


This Stock Unit Award Agreement (the “Agreement”) is made as of the _____ day of
_____________, 2016 between Myers Industries, Inc., an Ohio corporation (the
“Company”), and R. David Banyard, an employee (the “Employee”) of the Company or
one or more of its Subsidiaries.

WHEREAS, the Company has heretofore adopted the 2008 Incentive Stock Plan of
Myers Industries, Inc., as amended and restated (the “Plan”); and

WHEREAS, it is a requirement of the Plan that a Stock Unit Award Agreement be
executed to evidence the Stock Units awarded to the Employee.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth,
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the parties hereto have agreed, and do hereby
agree as follows:

1.Grant of Stock Units.  The Company hereby grants to the Employee an Award of
Stock Units (such number to be determined as set forth in Section 4(b) based on
a target award of _________ Stock Units) on the terms and conditions set forth
herein and in the Plan.  Each Stock Unit represents the right of the Employee to
receive the payment of one Share on the date that payment is made.

 

--------------------------------------------------------------------------------

 

2.Defined Terms.  For purposes of this Agreement, the following terms shall have
the meanings set forth below: 

(a)“Applicable Percentage” means, with respect to any calendar year, an amount,
expressed as a percentage, determined pursuant to the following table by
reference to the Return on Invested Capital for such calendar year:

 

Return on Invested Capital:

Applicable Percentage:

 

 

Less than 8.5%

0%

8.5%

50%

8.51% - 13.49%

100%, minus the amount, expressed as a percentage, determined by dividing
(x) the number of percentage points (not to exceed  5 percentage points) by
which the ROIC is lower than 13.5% by (y) 5%

13.5%

100%

13.51% - 18.49%

100%, plus the amount, expressed as a percentage, determined by dividing (x) the
number of percentage points (not to exceed 5 percentage points) by which the
ROIC exceeds 13.5% by (y) 5%

18.5% or more

200%

 

(b)“Average Percentage” means the amount, expressed as a percentage, equal to
the sum of the Applicable Percentages with respect to the 2016, 2017, and 2018
calendar years, divided by three (3).

(c)“Disability” means a physical or mental incapacity that prevents the
Executive from performing his duties for a total of one hundred eighty (180)
days in any twenty four (24) month period.

(d)“EBIT” means, with respect to any calendar year, the Company’s income from
continuing operations before income taxes for such calendar year, increased by
the net interest expense for such calendar year, in each case as set forth on
the Company’s audited financial statements for such calendar year and with such
adjustments as may be

2

--------------------------------------------------------------------------------

 

approved by the Compensation Committee of the Company’s Board of Directors, in
its discretion. 

(e)“Net Long-Term Debt” means, with respect to any calendar year, the excess of
(i) the outstanding long‑term debt, including the current portion of the
long‑term debt of the Company, less (ii) the Company’s cash balance, in each
case as of December 31 of the applicable calendar year as set forth on the
Company’s audited financial statements for such calendar year.

(f)“Return on Invested Capital” or “ROIC” means, with respect to any calendar
year, the EBIT of the Company for such calendar year, divided by the average of
the sum of the outstanding Net Long‑Term Debt and Shareholders’ Equity of the
Company as of December 31 of such calendar year and as of December 31 of the
immediately preceding calendar year, in each case as set forth on the Company’s
audited financial statements for such calendar year or immediately preceding
calendar year, which amount shall be expressed as a percentage.

3.Rights with Respect to Stock Units.  The Stock Units granted pursuant to this
Agreement represent an unfunded and unsecured obligation of the Company, and the
Employee shall have no rights with respect to the Stock Units other than those
of a general creditor of the Company.  Prior to the issuance of Shares as
payment with respect to the Stock Units, the Employee shall have no voting,
dividend or other rights of ownership in or to the Shares underlying the Stock
Units and shall not be deemed the beneficial owner of such Shares.

4.Restrictions on Number and Vesting of the Stock Units.

(a)Except as otherwise provided in this Agreement, none of the Stock Units may
be sold, exchanged, transferred, pledged, hypothecated or otherwise disposed of;
provided, however, the right to receive payment with respect to the Stock Units
may be transferred upon the death of the Employee to the Employee’s Successor.

(b)The number of Stock Units subject to this Agreement shall be determined, and
shall vest, as of December 31, 2018 based on the Average Percentage or, if
earlier, upon an Acceleration Event (as defined in Section 5).  The number of
Stock Units so determined shall equal the target award of ______ Stock Units
multiplied by the Average Percentage (such number of Stock Units, the “Vested
Stock Units”).  Any Stock Units or rights to Stock Units that do not become
Vested Stock Units as of December 31, 2018 or, if earlier, upon an Acceleration
Event, shall be immediately and automatically forfeited to the Company without
notice and without consideration.

(c)In the event of the complete termination of the Employee’s employment by the
Company for Cause (as defined in any written employment agreement or severance
agreement between the Company and the Employee in effect at the time of such
termination of employment) or by the Employee without Good Reason (as defined in
any written employment agreement or severance agreement between the Company and
the Employee in effect at the time of such termination of employment) prior to
the earlier of December 31, 2018 or an Acceleration Event, the Employee’s right
to any Stock Units

3

--------------------------------------------------------------------------------

 

subject to this Agreement shall be immediately and automatically forfeited to
the Company without notice for no consideration.  For the avoidance of doubt, a
termination by the Employee without Good Reason will not include a termination
by reason of the Employee’s death, disability, retirement on or after the
Employee’s sixty-fifth birthday or a termination by the Employee for Good
Reason. 

5.Payment and Issuance of Shares.  As soon as practical following the
determination of the Applicable Percentage for the 2018 calendar year and the
resulting Average Percentage, but no earlier than January 1, 2019 or later than
March 15, 2019 (the “Payment Date”), the Company shall make a payment to the
Employee of one Share for every Vested Stock Unit as payment with respect to
each such Vested Stock Unit.  Notwithstanding the foregoing, if the Employee’s
employment with the Company is terminated prior to December 31, 2018 by reason
of the Employee’s death or disability (an “Acceleration Event”), then (i) for
purposes of determining the number of Vested Stock Units as of such Acceleration
Event, the Average Percentage shall be deemed to be 100%, (ii) the Company shall
make a payment to the Employee of one Share for every Vested Stock Unit as soon
as reasonably practicable following such Acceleration Event, but in no event
later than thirty (30) days after the date of the Acceleration Event, and
(iii) the Employee will not be entitled to any further payment pursuant to this
Agreement.  For the avoidance of doubt, if the Employee’s employment with the
Company is terminated by reason of retirement on or after the Employee’s
sixty-fifth birthday, by the Company without Cause (as defined in any written
employment agreement or severance agreement between the Company and the Employee
in effect at the time of such termination of employment) or by the Employee for
Good Reason (as defined in any written employment agreement or severance
agreement between the Company and the Employee in effect at the time of such
termination of employment), the determination of the number of Vested Stock
Units, and any payment to be made to the Employee with respect to any Vested
Stock Units, shall be made as soon as reasonably practicable following the
determination of the Applicable Percentage for the 2018 calendar year and the
resulting Average Percentage, but in no event earlier than January 1, 2019 or
later than March 15, 2019.  If any dividends are declared on the Company’s
Shares while the Stock Units subject to this Agreement are outstanding, the
Company shall make a payment to the Employee on the Payment Date or the
Acceleration Event, as the case may be, with respect to each Stock Unit that
became a Vested Stock Unit on the Payment Date or the Acceleration Event, in an
amount equal to the aggregate amount of dividends that would have been payable
to the Employee with respect to each such Vested Stock Unit had such Vested
Stock Unit instead been an issued and outstanding Share on the record date of
any such dividends (the “Dividend Equivalent Amount”).  At the Company’s
discretion, payment of the Dividend Equivalent Amount may be made in cash or in
Shares having a Fair Market Value on the Payment Date or the Acceleration Event,
as the case may be, equal to the Dividend Equivalent Amount.  At the Company’s
election, the Company shall cause the Shares delivered as payment with respect
to the Vested Stock Units to either be evidenced by a book entry account
maintained by the Company’s stock transfer agent (the “Transfer Agent”) or by a
certificate issued in the Employee’s name.  Upon the earlier of the date the
Shares are evidenced in a book entry account maintained by the Transfer Agent or
the date a certificate for the Shares are issued in the Employee’s name, the
Employee shall be a shareholder with respect to the Shares and shall have all of
the rights of a shareholder with respect to the Shares, including the right to
vote the Shares and to receive any dividends and other distributions paid with
respect to the Shares.  Notwithstanding anything to the contrary herein,
following a Change of Control of

4

--------------------------------------------------------------------------------

 

the Company, the Company, at its election, may elect to make any payment
required to be made to the Employee pursuant to this Section 5 in cash rather
than Shares. 

6.Taxes.  The Company shall have the right to satisfy any obligation of the
Company to withhold taxes or other amounts with respect to the Stock Units by
withholding Shares otherwise deliverable to the Employee with respect to the
Vested Stock Units having a Fair Market Value equal to the statutory minimum
amount of such tax or other withholdings.  Furthermore, the Company may elect to
deduct from any cash payment made to the Employee pursuant to this Agreement the
amount of any taxes or other amounts which the Company is or will be required to
withhold with respect to such cash payment.

7.No Right to Employment.  Nothing in this Agreement shall confer upon the
Employee any right to continue in the employ of the Company or any of its
Subsidiaries or interfere with or restrict in any way with the right of the
Company or any such Subsidiary to terminate his employment at any time for any
reason whatsoever, with or without Cause.

8.Acknowledgement and Section 409A Compliance.

(a)Employee acknowledges that neither the Company nor any of the Company’s
affiliates, officers, shareholders, employees, agents or representatives has
provided or is providing the undersigned with tax advice regarding the Stock
Units subject to this Agreement or any other matter, and the Company has urged
the Employee to consult with his own tax advisor with respect to the income
taxation consequences associated with the Stock Units subject to this Agreement.

(b)It is intended that this Award of Stock Units comply with Section 409A of the
Code, and this Award and the terms of this Agreement shall be interpreted and
administered in a manner consistent with such intent, although in no event shall
the Company have any liability to the Employee if this Award or the terms of
this Agreement are determined not to comply with Section 409A of the Code.  For
purposes of this Agreement, termination of employment means a “separation from
service” within the meaning of Treasury Regulations Section 1.409A-1(h).

(c)Whenever payment under this Agreement specifies a payment period with
reference to a number of days (e.g., payment may be made within thirty (30) days
after the Payment Date), the actual date of payment within the specified period
will be determined solely by the Company.

(d)If the Employee is a “specified employee” within the meaning of Section 409A
of the Code at the time of his “separation from service” within the meaning of
Section 409A of the Code, then any payment otherwise required to be made to him
under this Agreement on account of his separation from service, to the extent
such payment (after taking into account all exclusions applicable to such
payment under Section 409A of the Code) is properly treated as deferred
compensation subject to Section 409A of the Code, shall not be made until the
first business day after (i) the expiration of six months from the date of the
Employee’s separation from service, or (ii) if earlier, the date of the
Employee’s death.

5

--------------------------------------------------------------------------------

 

9.Incorporation of Provisions of the Plan.  All of the provisions of the Plan
pursuant to which the Stock Units are granted are hereby incorporated by
reference and made a part hereof as if specifically set forth herein, and to the
extent of any conflict between this Agreement and the terms contained in the
Plan, the Plan shall control.  To the extent any capitalized terms are not
otherwise defined herein, they shall have the meanings set forth in the Plan. 

10.Invalidity of Provisions.  The invalidity or unenforceability of any
provision of this Agreement as a result of a violation of any state or federal
law, or of the rules or regulations of any governmental regulatory body, shall
not affect the validity or enforceability of the remainder of this Agreement.

11.Waiver and Modification.  The provisions of this Agreement may not be waived
or modified unless such waiver or modification is in writing and signed by the
parties hereto.

12.Interpretation.  All decisions or interpretations made by the Committee with
regard to any question arising under the Plan or this Agreement as provided by
Section 4 of the Plan, shall be binding and conclusive on the Company and the
Employee.

13.Multiple Counterparts.  This Agreement may be signed in multiple
counterparts, all of which together shall constitute an original agreement.  The
execution by one party of any counterpart shall be sufficient execution by that
party, whether or not the same counterpart has been executed by any other party.

14.Governing Law.  This Agreement shall be governed by the laws of the State of
Ohio.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Employee has hereunto set his hand, all as of the day and year first
above written.

 

MYERS INDUSTRIES, INC.

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

R. David Banyard, Employee

 

6